        Case 1:17-cv-09002-LAS Document 237 Filed 09/09/20 Page 1 of 2




        In the United States Court of Federal Claims
                                       No. 17-9002
                                Filed: September 9, 2020

                                            )
 IN RE DOWNSTREAM ADDICKS                   )
 AND BARKER (TEXAS)                         )
 FLOOD-CONTROL RESERVOIRS                   )
                                            )
                                            )
 THIS DOCUMENT APPLIES TO:                  )
                                            )
 ALL CURRENTLY PENDING                      )
 DOWNSTREAM CASES                           )
                                            )

                  ORDER DIRECTING THE ENTRY OF JUDGMENT
                           IN DOWNSTREAM CASES

       Consistent with the Court’s February 18, 2020 Opinion and Order granting both
defendant’s Motion to Dismiss and defendant’s Cross-Motion for Summary Judgment (ECF
No. 203), the Court hereby ORDERS the following:

   1. The Clerk of Court SHALL enter judgment dismissing each of the individual
      downstream cases EXCEPT for the following cases:

      a. any case filed after March 13, 2020, the date upon which the Court issued its
         Order to Show Cause (ECF No. 208); and

      b. the cases identified below, as the plaintiff(s) in each of these cases filed a
         response to the Court’s Order to Show Cause:

          Banes, et al. v. United States, No. 17-1191
          Williams, et al. v. United States, No. 17-1555
          Olsen, et al. v. United States, No. 18-123
          Kickerillo, et al. v. United States, No. 18-345
          Travelers Excess and Surplus Lines, et al. v. United States, No. 18-1697
          Asghari, et al. v. United States, No. 19-698
          Abed-Stephen, et al. v. United States, No. 19-782
          Alford, et al. v. United States, No. 19-807
          Ashby, et al. v. United States, No. 19-1266
          Darby, et al. v. United States, No. 19-1063
          Allen, et al. v. United States, No. 19-1924
     Case 1:17-cv-09002-LAS Document 237 Filed 09/09/20 Page 2 of 2




2. The Clerk of Court SHALL close Sub-Master Docket No. 17-9002. Any appeal
   of the Court’s February 18, 2020 Opinion and Order SHALL be filed in the
   individual dockets in which a party files an appeal.

3. Any future filings related to the cases identified above shall be made in the
   individual case dockets.

   IT IS SO ORDERED.


                                                 s/   Loren A. Smith
                                                 Loren A. Smith,
                                                 Senior Judge




                                             2
